Exhibit 10.10

January 11, 2005

VIA OVERNIGHT COURIER

Mr. Kevin F. Mahoney
33 Pond Avenue
Unit 713
Brookline, MA 02445

Dear Kevin:

I am pleased to offer you employment on the following terms and conditions:

1.

You will be employed as Chief Financial Officer and Vice President, Finance of
A. T. CROSS Company ("CROSS" or the "Company"), on January 31, 2005. Your
responsibilities will include finance and accounting, risk management, credit
and information systems. You will report to David G. Whalen, President and Chief
Executive Officer.

2.

Your starting base salary will be $215,000 annually, payable in weekly
installments. You may be eligible to receive a merit increase based upon
performance during the next increase review period.

3.

You will be a participant in the A. T. CROSS Incentive Compensation Plan - 2005
(the "Plan") and will be eligible to earn a bonus as a percentage of your base
compensation upon the attainment of agreed upon company and/or individual goals.
At your level of compensation, the Incentive Target is at 35% of base earnings
actually paid in 2005. You will participate in any long term incentive programs
commensurate with others at your level.

4.

You are eligible to participate in the Company's stock option plan.

5.

As soon as is practicable after your start date, and subject to its approval,
the Compensation Committee of the Company's Board of Directors will grant you
60,000 options for shares of Class A Common Stock pursuant to the Company's
Omnibus Incentive Plan, which will vest in equal increments over a three-year
time period.

6.

In addition to your salary, you will enjoy a variety of benefits. These benefits
may change periodically, and the Company makes every effort to notify employees
of changes in a timely manner. Among the benefits as of this date are:



a)

Medical insurance coverage from Blue Cross Blue Shield of Rhode Island. Current
offerings and costs are attached. If you choose to enroll, premiums will be
deduced from your pay on a pretax basis. The coverage will be effective the
first of the month following your date of employment. Medical Plan Open
Enrollment is effective March 1 of each year and may result in changes to cost
and plan options.



b)

Coverage under the Company's Delta Dental Plan will be effective the first of
the month following your date of employment. CROSS currently provides this
coverage at a cost to employees of approximately $1.27 per week for individual
coverage and $2.87 per week for family coverage. Dental Plan Open Enrollment is
effective March 1 of each year and may result in changes to cost and plan
options.



c)

Life insurance, in accordance with the Company program for similarly situated
executives. Currently this is in the amount of $750,000 with additional coverage
in the amount of $450,000 in the event of accidental death or dismemberment
effective the first of the month following your date of employment.



d)

Long-term disability, in accordance with the Company program, effective the
first of the month following your date of employment. Coverage is 60 percent of
base salary not to exceed a monthly benefit of $10,000, less any offsetting
income benefits as stated in the Company program.



e)

Travel/accident insurance (24 hours, business and pleasure) in the amount of
$200,000 effective with your date of employment.



f)

You will become a participant in the A.T. CROSS Company Defined Contribution
Retirement Plan the first of the quarter following or coinciding with your date
of hire and become a participant in the A.T. CROSS Pension Plan, effective the
first of the year following your date of hire.



g)

Vacations are earned from January 1st to December 31st. For the calendar year
2005 you will be entitled to 5 weeks vacation. You will not accrue any rights to
the following year's vacation if your employment with the Company terminates
prior to December 31st of any year.

7.

You will be eligible for relocation benefits per the Company's policy. A copy of
that policy is enclosed.

8.

You will sign an Employee Invention, Patent Assignment and Nondisclosure
Agreement and a Policy Statement under the Foreign Corrupt Practices Act before
you commence employment.

47

9.

Performance Warranty: You represent that, to your knowledge, you are not a party
to any contract, agreement or understanding which prevents, prohibits or limits
you in any way from entering into and fully performing any duties and
responsibilities that may be assigned to you.

10.

You understand and agree that this offer of employment and all conditions
relating thereto are contingent upon your satisfying the Company's reference,
education and background check requirements.

11.

We look forward to a long and profitable relationship between you and CROSS.
Both you and CROSS, however, retain the right to terminate the employment
relationship with or without cause at any time.

In the unlikely event of your involuntary separation, initiated by the Company
for reasons other than cause, the Company will pay you as severance an amount
equal to the greater of your base pay for 9 months or the amount dictated by the
severance policy then in effect for executives at your level. In addition,
during that 9 month period, assuming that you participated in the Company's
health insurance program while employed, the Company will continue to pay its
share of your health care coverage at whatever level the Company is then paying.

Further, in the event of your involuntary separation for reasons other than
cause (an "Involuntary Termination"), or in the event of a change in control of
the Company (a "CIC", as hereinafter defined), the following shall occur: if the
CIC or Involuntary Termination occurs during the calendar year 2005, one third
of the options granted pursuant to this offer letter shall immediately vest. If
the CIC or Involuntary Termination occurs in calendar year 2006, two thirds of
the options shall immediately vest; and if the CIC or the Involuntary
Termination occurs in the calendar year 2007, all of the options shall
immediately vest

A "change in control" in ownership shall be defined as a sale of 50% or more of
Class B common stock to an unrelated party or parties.

For the purposes of this letter, cause shall be defined as the determination
that you have 1) acted dishonestly or have engaged in repeated instances of
willful misconduct in the performance of your duties or 2) willfully violated
any statutory law, rule, or regulation (other than traffic violations or similar
offenses).

This severance arrangement is contingent on your agreeing, for a period of
twelve months following such termination from CROSS, not to directly or
indirectly own, control, manage, or be connected as a stockholder, partner,
employee or consultant with any company, firm or other entity which is
competitive with CROSS's business as it then operates or is planned to operate
within twelve months following your termination date and with which you were
actively involved. Notwithstanding the foregoing, nothing in this letter shall
prevent you from holding stock as a passive investor in publicly held companies
and nothing shall prevent you from continuing to hold stock that you hold as of
the date hereof in companies, firms, etc that may fall within the foregoing
prohibition.

Please sign the attached copy of this letter and return it to me indicating
acceptance of employment on the above terms. On or before the date you start
work, please provide me with the documentation specified under Section 2 of the
enclosed Employment Eligibility Verification (Form I-9).

We look forward to you joining CROSS.

Very truly yours,

TINA C. BENIK


Tina C. Benik
Vice President, Legal and
Human Resources



TCB:dlh

Attachments


Accepted by:

.

KEVIN F. MAHONEY

.



January 14, 2005

.



Kevin F. Mahoney



Date

48